DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
As directed by the amendment, claims 1, 34 have been amended and claims 16-27 were cancelled. As such, claims 1-15, 28-34 remain under consideration in the instant application.
Claim Objections
Claims 1-15, 28-33 are objected to because of the following informalities:  
Claim 1 recites the limitation "said trunnion portion having an insertion profile defining predetermined insertion axis" in lines 6-7. Examiner evaluated the claim reciting “said trunnion portion having an insertion profile defining a predetermined insertion axis.” 
Claim 1 recites “said insertion axis” in line 10. Examiner evaluated the claim reciting “said predetermined insertion axis” for consistency.
Claim 1 recites “said insertion axis” in line 12. Examiner evaluated the claim reciting “said predetermined insertion axis” for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first grip structure coupled to said first side face and having a first grip apex disposed on said insertion axis; and a second grip structure coupled to said second side face and having a second grip apex disposed on said insertion axis.” It is unclear how the first and second grip apexes are disposed on said insertion axis, since the insertion axis is disposed at the three-dimensional center of the taper portion 2110 (¶263), and the grip structures are disposed on the side faces. Therefore, Examiner evaluated the claim as reciting “a first grip structure coupled to said first side face and having a first grip apex disposed on a first axis parallel to said insertion axis; and a second grip structure coupled to said second side face and having a second grip apex disposed on a second axis parallel to said insertion axis.”
Claim 1 recites “said predetermined apexes”. There is insufficient antecedent basis for this limitation in the claim. It is unclear how apexes are disposed on predetermined apexes. Examiner evaluated the claim reciting “wherein said grip structures are configured to align, responsive to the installation force and responsive to [[a]]the disposition of said grip apexes 
Claim 34 recites “a first grip structure coupled to said first side face and having said grip apex of said first side face disposed on said insertion axis; and a second grip structure coupled to said second a first axis parallel to said insertion axis; and a second grip structure coupled to said second side face and having said grip apex of said second side face disposed on a second axis parallel to said insertion axis.”
The same applies to the next clause as follows: “wherein said grip structures each include a triangle exterior perimeter disposed on the respective axis parallel to said insertion axis wherein a vertex of said triangle exterior perimeter including said grip apex is disposed on the respective axis parallel to said insertion axis.”
Allowable Subject Matter
Claims 1-15, 28-34 are rejected under 35 U.S.C. 112, second paragraph, as stated above, but would be allowable if rewritten to correct the indefiniteness. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775                                                                                                                                                                                                        	
	
Claim 34 (Currently amended): A modular prosthesis body, comprising: a stem portion; a trunnion portion coupled to said stem portion, said trunnion portion having an insertion profile defining an insertion axis and further defining a pair of opposing side faces including a first side face and a second side face, each said side face including a grip apex; a first grip structure coupled to said first side face and having said grip apex of said first side face disposed on said insertion axis; and a second grip structure coupled to said second side face and having said grip apex of said second side face disposed on said insertion axis; and wherein said grip structures each include a triangle exterior perimeter disposed on said insertion axis wherein a vertex of said triangle exterior perimeter including said grip apex is disposed on said insertion axis; and wherein said triangle exterior perimeter further includes a base, said base opposite of said vertex, wherein said vertex is disposed a first distance from said trunnion portion, wherein said base is disposed a second distance from said trunnion portion, and wherein said first distance is less than said second distance.
Claim 1 (Currently amended): A modular prosthesis body cooperative with a clamp for installing a modular head onto the modular prosthesis body, the clamp having a force application axis, comprising: a stem portion; a trunnion portion coupled to said stem portion, said trunnion portion having an insertion profile defining [[an]] predetermined insertion axis and further defining a pair of having a first grip apex disposed on said insertion axis; and a second grip structure coupled to said second side face and having a second grip apex disposed on said insertion axis; wherein said grip structures are configured to engage the clamp during an application of an installation force to the clamp; and wherein said grip structures are configured to align, responsive to the installation force and responsive to a disposition of said apexes on said predetermined apexes, the force application axis to said predetermined insertion axis.